EXHIBIT 10.6

Lincoln National Corporation

Form of Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (the “Agreement”) is by and between
Lincoln National Corporation (“LNC”) on behalf of itself and its affiliates, and
                         (the “Grantee”), and evidences the grant on February 7,
2008 of Restricted Stock Units to Grantee, and Grantee’s acceptance of the
Restricted Stock Units in accordance with the provisions of the Lincoln National
Corporation Incentive Compensation Plan, as amended, effective May 10, 2007 (the
“Plan”) and this Agreement. LNC and Grantee agree as follows:

 

  1. Number of Shares Granted. Grantee is awarded                         
Restricted Stock Units (“RSUs”) subject to the terms and restrictions as set
forth in the Plan and in this Agreement. In the event an adjustment pursuant to
Section 10(c) of the Plan is required, the number of RSUs awarded under this
Agreement and/or the number of shares of common stock issued pursuant to RSUs
granted under this Agreement shall be adjusted in accordance with Section 10(c)
of the Plan. All RSUs after such adjustment (and/or shares of LNC common stock
issuable pursuant to an RSU granted under this Agreement) shall be subject to
the same restrictions applicable to such RSUs (and/or shares of LNC common stock
issuable pursuant to an RSU granted under this Agreement) before the adjustment.

 

  2. Restrictions. Neither the RSUs granted under this Agreement, nor any
interest or right therein or part thereof, shall be sold, transferred, pledged,
hypothecated, margined or otherwise encumbered by the Grantee. The RSUs shall be
subject to the restrictions in this Paragraph 2 until such time as shares are
distributed in settlement of the RSUs, as described in Paragraph 7 below.

 

  3. Voting Rights. Grantee shall have no voting rights with respect to RSUs.

 

  4. Cancellation for Breach of Non-Competition, Non-Solicitation,
Non-Disparagement and Non-Disclosure Provisions or Termination for Cause. Any
RSUs may be cancelled by action of the Committee or its delegate if Grantee is
terminated for Cause (as defined below), or fails to comply with the
non-competition, non-solicitation, non-disparagement and/or non-disclosure
provisions described below before shares are distributed in settlement of the
RSUs, as described in Paragraph 7. At the time shares are to be distributed
pursuant to this Agreement, Grantee shall certify on a form acceptable to the
Committee that Grantee is in compliance with the terms and conditions of the
Plan, and with the provisions in subparagraphs 4(a) through 4(d) below. Failure
to comply with these conditions prior to such time shall cause the RSUs granted
hereunder to be rescinded, except as provided under the Plan.

 

  (a) Non-Competition. Grantee may not become employed by, work on behalf of, or
otherwise render services that are the same or similar to the services rendered
by Grantee to the business unit employing Grantee for any other organization or
business which competes with or provides, or is planning to provide, the same or
similar products and/or services as the business unit in which Grantee was
employed or otherwise had responsibilities for at the time of his/her
termination. Grantee understands and agrees that this restriction is nationwide
in scope. If Grantee has terminated employment, Grantee shall be free, however,
to purchase, as an investment or otherwise, stock or other securities of such
organization or business so long as they are listed upon a recognized securities
exchange or traded over-the-counter and such investment does not represent a
greater than five percent equity interest in the organization or business.

 

  (b) Non-Solicitation. Grantee shall not directly or indirectly hire, manage,
solicit or recruit any employees, agents, financial planners, salespeople,
financial advisors, vendors or service providers of LNC (including, but not
limited to, doing a “lift-out” of same) whom Grantee had hired, managed,
supervised, or otherwise became familiar with as a result of his/her employment
with LNC.

 

  (c) Non-Disparagement. Grantee shall not (i) make any public statements
regarding his/her employment with LNC (other than factual statements concerning
the dates of employment and positions held) or his/her termination or Retirement
(as defined in Paragraph 5 below) from LNC that are not agreed to by LNC, such
approval not to be unreasonably withheld or delayed; and (ii) Grantee shall not
disparage LNC or any of its subsidiaries or affiliates, its and their respective
employees, executives, officers, or Boards of Directors.

 

  (d) Non-Disclosure & Ideas Provision. Grantee shall not, without prior written
authorization from LNC, disclose to anyone outside LNC, or use in other than
LNC’s business, any information or material relating to the business of LNC that
LNC considers confidential and/or proprietary pursuant to its Code of Conduct.
Furthermore, Grantee agrees to disclose and assign to LNC all rights and
interest in any invention or idea that Grantee developed or helped develop for
actual or related business, research, or development work during the period of
their Service with LNC.



--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause” means, as determined by LNC in its sole
discretion, a conviction of a felony or any fraudulent of willful misconduct by
Grantee that is materially and demonstrably injurious to the business or
reputation of LNC.

 

  5. Vesting of Restricted Stock Units. Subject to Paragraph 4 above, the RSUs
indicated below shall vest upon the earliest to occur of the following dates,
provided Grantee remains in Service (as defined below) through such date:

 

  (a) 100% on February 7, 2011; or

 

  (b) 100% as of the date on which the Grantee is certified as disabled and
becomes eligible for long-term disability (“LTD”) benefits under a LTD program
sponsored by LNC; or

 

  (c) 100% as of the date of the Grantee’s death; or

 

  (d) 100% as of the date on which a Change of Control occurs as that term is
defined by Section 2(e) of the Plan pursuant to the definition in effect on the
day immediately preceding such Change of Control; or

 

  (e) Pro-rata as of the date Grantee’s position is Job Eliminated, as that term
is defined under the LNC Severance Pay Plan, and Grantee no longer provides
Service to LNC or any subsidiaries; or

 

  (f) Pro-rata as of the date on which Grantee Retires from LNC; except that if
a Grantee Retires at age 62 or older, the Grantees RSUs shall be 100% vested as
of that date.

For purposes of this Agreement, the term “Service” includes service as a common
law employee or planner of LNC or any subsidiary. In the event that Grantee’s
Service terminates prior to the vesting of RSUs as set forth above, other than
under the circumstances described in subparagraphs 5(b) through (f), the RSUs
shall be forfeited and automatically transferred back to LNC. Upon forfeiture,
Grantee shall have no further rights in such RSUs or shares of common stock
issuable pursuant to an RSU granted hereunder.

For purposes of this Agreement, “Retire” or “Retirement” refers to a separation
from service after having attained age 55 with credit for five (5) or more years
of Service with LNC.

Awards that vest pro-rata upon certain events shall vest according to a
pro-ration formula equal to the number of days during the three-year period
beginning on the date of grant, February 7, 2008, and ending on the third
anniversary of the grant date, on February 7, 2011 that Grantee provided Service
to LNC or a subsidiary, divided by the total number of days in that three year
period, multiplied by the number of RSUs awarded (rounding up the nearest whole
RSU).

 

  6. Dividend Equivalent Rights. No cash dividends shall be payable with respect
to the RSUs. Instead, a Dividend Equivalent Rights Payment Account (“DER
Account”) shall be established and maintained for Grantee. For each RSU, Grantee
shall have a dividend equivalent right (“DER”). The DER shall entitle the
Grantee to have additional RSUs credited to his DER Account on each date that
dividends are paid on LNC common stock while the RSU is outstanding. The number
of RSUs to be credited on a dividend payment date based on each DER shall equal
the number of shares of LNC common stock (or fraction thereof) that could be
purchased on that date with the per share dividend amount paid on that date.
DERs have the same restrictions as the underlying RSUs.

 

  7. Distribution of Shares. A share of LNC common stock shall be distributed to
Grantee (or to Grantee’s estate) for every vested RSU (including RSUs credited
based on DERs), on the earliest to occur of:

 

  (a) February 7, 2011; or

 

  (b) The date of the Grantee’s death; or

 

  (c) The date of a “change of control event,” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);

 

  (d) The date of the Grantee’s “disability” within the meaning of Section 409A
of Code; or

 

  (e) The date of the Grantee’s “separation from service,” within the meaning of
Section 409A of the Code (“Separation from Service”).



--------------------------------------------------------------------------------

A share of common stock shall be distributed for each RSU as soon as practicable
after the earliest date set forth above, but in no event longer than 90 days
later. The appropriate officer or agent of LNC shall create a book entry account
in the name of the Grantee, to which shares of LNC common stock issued in
settlement of the RSUs shall be credited. Once a share has been issued with
respect to an RSU pursuant to the Agreement and the Plan, the Grantee shall have
no further rights with respect to the RSU.

Notwithstanding anything in this Paragraph 7 to the contrary, in the case of a
Key Employee of LNC, a distribution upon the Key Employee’s Separation from
Service shall be made on the date that is six (6) months after the date on which
the Key Employee Separates from Service. A “Key Employee” means an Employee
treated as a “specified employee” as of his Separation from Service under Code
Section 409A(a)(2)(B)(i) of LNC or its affiliates, i.e., a Key Employee (as
defined in Code Section 416(i) without regard to paragraph (5) thereof). Key
Employees shall be determined in accordance with Code Section 409A using
December 31st as the determination date. A listing of Key Employees as of a
determination date shall be effective for the 12-month period beginning on the
April 1st following the determination date.

 

  8. Tax Withholding. LNC will require Grantee to remit an amount equal to any
tax withholding required by federal, state, or local law on the value of the
RSUs at such time as LNC is required to withhold such amounts. LNC may satisfy
any necessary withholding by requiring Grantee to surrender a portion of his or
her RSU award.

 

  9. Compliance with Securities Laws. LNC common stock shall not be issued with
respect to RSUs unless the issuance and delivery of such common stock shall
comply with all relevant provisions of state and federal laws, rules and
regulations, and, in the discretion of the LNC, shall be further subject to the
approval of counsel for LNC with respect to that compliance.

 

  10. Incorporation of Plan Terms. This Award is subject to the terms and
conditions of the Plan. Such terms and conditions of the Plan are incorporated
into and made a part of this Agreement by reference. In the event of any
conflicts between the provisions of this Agreement and the terms of the Plan,
the terms of the Plan will control. Capitalized terms used but not defined in
the Agreement shall have the meanings set forth in the Plan unless the context
clearly requires an alternative meaning.

IN WITNESS WHEREOF, LNC, by its duly authorized officer has signed this
Agreement as of the effective date set out above. The terms and provisions of
this Agreement are acknowledged and agreed to by Grantee, as evidenced by his or
her signature below.

 

LINCOLN NATIONAL CORPORATION By:  

 

  Dennis R. Glass   President and Chief Executive Officer

 

Agreed and Acknowledged by Grantee: By:  

 

Name:  

February 7, 2008

Restricted Stock Unit Grant